Order entered September 30, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00121-CR

                    TORREY LADARIUS GRAY, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 204th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-76009-Q

                                     ORDER

        Before the Court is appellant’s September 28, 2021 motion to extend time to

file his brief. We GRANT the motion and ORDER the brief filed by October 27,

2021.


                                              /s/   LANA MYERS
                                                    JUSTICE